Detailed Action
1. 	This Action is in response to Applicant's patent application filed on October 6, 2020. Claims 1-20 are currently pending in the present application. 
America Invents Act (AIA ) Information
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
3.	The information disclosure statement(s) submitted within this application (has/have) been considered by the Examiner and made of record in the application file.

Allowable Subject Matter
4.	Claims 1-20 are allowed.

5.	The following is an Examiner’s statement of reasons for allowance:
Consider claims 1-20, the prior art of record teaches systems and methods for coordinating an emergency response at a facility. The system includes employee's user devices (UDs), an employee database that stores employee metadata, a module that stores facilities metadata, and a server system that hosts an application that interfaces with the UDs and monitors their locations within the facility. When a trigger event occurs (e.g., request for help or evacuation order), the application can determine the location of at least a first UD of an employee and identification information for the employee based on employee metadata. Based on facilities metadata, the application can generate a floorplan that includes an icon that represents the location of the first UD within the facility and the identification information.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
6.	The following prior arts are made of record and not relied upon, but is considered pertinent to applicant's disclosure:
	Poy; Hector Moner et al. (US 20200118403 A1) discloses at paragraph 6 coordinate building evacuation processes in the event of a fire by assisting evacuees.
	Funk; Benjamin E. et al. (US 20080077326 A1) discloses at paragraph 14 tracking the position, motion and orientation of personnel and assets.
7.	Any inquiry concerning this communication or earlier communications from the   Examiner should be directed to Marcos Batista, whose telephone number is (571) 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.   
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS BATISTA/Primary Examiner, Art Unit 2642                                                                                                                                                                                                        
February 25, 2022